The opinion of the court was delivered, by
Read, J.
The principles governing this case were so fully discussed when it was before us on a former occasion, 6 Wright 536, that we shall confine ourselves to applying them to the facts, as they appeared on the last trial, and to the different rulings of the court below. The defendant in the original judgment, Thomas C. Jones, was a competent witness (McCormac v. Hancock, 2 Barr 310), and his evidence and that of other witnesses established the fact that the account was strictly and exclusively an agency account, composed entirely of moneys of other persons for whom he was acting as a collecting agent, and that no money of his own w'as deposited in that account. Upon this state of facts, it is clear the plaintiffs were not entitled to recover, as it would have been taking the moneys of other people to pay the defendant’s own debt, with which they had no concern.
We do not think the court below were bound to charge as requested in the first of the plaintiff’s points, because we have already decided that the moneys of different persons might be included in this agency account, and the account itself was notice to the bank that it was not defendant’s money. The second point was substantially affirmed.
Judgment affirmed.